FILE COPY




                            Fourth Court of Appeals
                                  San Antonio, Texas
                                       December 5, 2022

                                      No. 04-20-00596-CV

                    IN THE INTEREST OF L.J.K. AND C.A.K., Children

                   From the 57th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2018CI01008
                        Honorable Mary Lou Alvarez, Judge Presiding


                                         ORDER

Sitting:       Patricia O. Alvarez, Justice
               Luz Elena D. Chapa, Justice
               Irene Rios, Justice

       The panel has considered Appellee’s motion for rehearing; the motion is denied. See
TEX. R. APP. P. 49.3.
        However, to correct a clerical error in the judgment or opinion, we strike the following
sentence from the opinion: “The final order requires parties to notify each other of vacation
plans, the children’s extra-curricular activities, the children’s education status, the children’s
medical conditions, medications, and doctors’ information.” See TEX. R. APP. P. 19.3(a).



                                                    _________________________________
                                                    Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of December, 2022.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court